Conviction is for selling intoxicating liquor. Punishment, two years in the penitentiary.
The record contains neither bills of exception nor statement of facts. Nothing is presented for review. *Page 164 
We observe that the sentence fails to give appellant the benefit of the indeterminate feature provided for in Art. 865a, C. C. P., It will be reformed to authorize imprisonment of appellant in the penitentiary not less than one year nor more than two years. As thus reformed, the judgment is affirmed.
Affirmed.